

116 HR 3758 IH: Small Community Transit Improvement Act of 2019
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3758IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Rodney Davis of Illinois (for himself, Mr. Stanton, Mr. Palazzo, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to apportionments to small transit intensive
			 cities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Community Transit Improvement Act of 2019. 2.ApportionmentsSection 5336(h)(3) of title 49, United States Code, is amended to read as follows:
			
 (3)of amounts not apportioned under paragraphs (1) and (2), 3.0 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);.
		